Citation Nr: 1758163	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-28 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for degenerative joint disease of the right hip (right hip disability), to include as secondary to a service-connected left knee disability. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected chronic maxillary sinusitis.

3.  Entitlement to a compensable rating for chronic maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from June 1976 to June 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The newly reopened issue seeking service connection for right hip disability on the merits and the issue seeking a compensable rating for chronic maxillary sinusitis are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A September 2007 rating decision denied a claim to reopen a claim for service connection for degenerative joint disease of the right hip (originally denied by a November 1996 decision); the Veteran initiated but did not timely perfect an appeal of the decision.  

2.  The additional evidence, received after the September 2007 decision, and considered with the record as a whole, is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim of service connection for a right hip disability.

3.  Sleep apnea was not incurred in, aggravated by, or related to any event or injury in service, or caused or aggravated by a service-connected disability.





CONCLUSIONS OF LAW

1.  The September 2007 rating decision denying service connection for degenerative joint disease of the right hip is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the September 2007 rating decision is new and material to reopen the claim of service connection for degenerative joint disease of the right hip.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for sleep apnea, to include as secondary to chronic maxillary sinusitis, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In regards to the claim for service connection for a right hip disability, inasmuch as the determination below reopens the claim of service connection for a right hip disability, there is no reason to belabor the impact of VA's duty to assist on the claim to reopen, since any error in the duty to assist on that aspect of the claim is harmless.
II.  Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.  This decision will address the three issues before the Board in turn.

A.  New and Material Evidence for Right Hip Disability 

A claim for service connection for arthralgia in the right hip was originally denied in a November 1996 decision based on a finding that the condition neither occurred in nor was caused by service and there was no evidence of a chronic disability caused by the Veteran's left knee disability.  The Veteran did not initiate an appeal of this decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.   The Veteran then filed a claim for service connection for degenerative joint disease of the right hip in April 2007.  The RO denied the claim in a September 2007 rating decision based on there being no new and material evidence.  The Veteran initiated an appeal of this decision by filing a notice of disagreement in November 2007.  He did not submit a timely VA Form 9, Substantive Appeal after a statement of the case was issued in January 2009.  Therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.  The Veteran filed the claim to reopen his right hip disability claim in September 2010 that is currently before the Board.

Although the RO reopened the claim in a March 2011 rating decision, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

The Board finds the Veteran has submitted new and material evidence since the September 2007 rating decision denying service connection for a right hip disability.  A June 2016 CT of the right hip shows mild right hip osteoarthrosis.  Further, an October 2016 physical therapy note illustrates the Veteran had reduced flexion in his right hip by 20 degrees, a positive Faber test, and reduced strength in the right hip.  This evidence suggests the Veteran's right hip disability has worsened as private treatment notes from 2009 through 2013 show the Veteran had normal right hip examinations.  In addition, at the March 2013 VA examination, the Veteran had normal range of motion in his right hip, he was able to do repetitive use testing, and he had no pain on range of motion testing.  This evidence was not of record at the time of the September 2007 rating decision and relates to an unestablished fact necessary to substantiate the claim, i.e., whether the Veteran's left knee disability has potentially aggravated the Veteran's right hip disability.  Therefore, the Board finds the additional evidence is new and material to reopen the claim of service connection for a right hip disability.  

B.  Service Connection for Sleep Apnea

The Veteran contends he is entitled to service connection for sleep apnea, to include as secondary to service-connected chronic maxillary sinusitis.

Entitlement to direct service connection requires competent evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).
Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d 1331.

Service connection may be established on a secondary basis for a disability caused or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish service connection for a secondary disability, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  Any increase in severity of a nonservice-connected condition that is caused by a service-connected condition (as opposed to natural progression) will also be service connected.  38 C.F.R. § 3.310(b).  

The Veteran meets the first element of direct service connection as VA treatment records illustrate the Veteran has been diagnosed with sleep apnea following a March 2008 sleep study.  However, the record does not support that the Veteran's sleep apnea incurred in or was aggravated by service.  The Board notes that the Veteran has a history of snoring, headaches, difficulty staying awake, and a positive response to CPAP treatment.  

In addition, the Board has considered the Veteran's spouse's October 2010 statement where the spouse stated how prior to the Veteran's March 2008 sleep study the Veteran would fall asleep in his vehicle in the driveway and when stopped at red lights when driving home from work, and that he had an accident one time where he drove into construction barrels upon falling asleep while driving home from work.  The Veteran's spouse is competent to state these things, but these statements do not support that the Veteran's sleep apnea began in or is related to his service. 

The Veteran has not specifically asserted that he has had sleep apnea since service.  The Veteran contended in an October 2010 statement that exposure to exhaust fumes while in service has led to his sleep apnea.  However, as a lay person, the Veteran is not competent to provide an opinion as to the etiology of his sleep apnea since whether the Veteran's sleep apnea is related to service is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no competent evidence of record linking the Veteran's sleep apnea to service, to include exposure to exhaust fumes therein.  

The Board finds the preponderance of the evidence is against a finding that the Veteran's sleep apnea is related to service.  The Veteran was diagnosed with sleep apnea many years after his discharge from service.  The service treatment records are silent for a diagnosis of or symptoms of sleep apnea.  The Veteran noted in his exit examination in February 1996 that he did not have frequent trouble sleeping, and he did not mention anything about sleep apnea.  There is no evidence of record indicating that his sleep apnea is related to service.

In regards to secondary service connection, the Veteran satisfies the first two elements of secondary service connection as he has been diagnosed with sleep apnea and he is service-connected for chronic maxillary sinusitis.  However, the preponderance of the evidence is against a finding that the Veteran's sleep apnea is secondary to the Veteran's chronic maxillary sinusitis.  There is no evidence indicating such relationship.  The March 2011 VA examiner opined the Veteran's sleep apnea is not secondary to or aggravated by the Veteran's chronic maxillary sinusitis.  In support of the opinion, the VA examiner reasoned that X-ray results showed normal sinuses without evidence of serious infection or complication.  He also explained the Veteran's sinus condition was controlled with medications.  Based on this rationale, he concluded the Veteran's sinus condition had no clinical impact on his sleep apnea.  There is no contrary medical opinion of record.

Therefore, a preponderance of the evidence is against the theory of secondary service connection as there is no competent evidence showing the Veteran's chronic maxillary sinusitis has caused or aggravated the Veteran's sleep apnea.

In summary, the claim of service connection for sleep apnea is denied based on consideration of direct and secondary service connection theories of entitlement.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection, the benefit-of-the-doubt rule is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the claim for service connection for degenerative joint disease of the right hip, to include as secondary to a service-connected left knee disability, is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for sleep apnea, to include as secondary to chronic maxillary sinusitis, is denied.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the claim of entitlement to service connection for degenerative joint disease of the right hip, to include as secondary to a service-connected left knee disability, may be granted on the merits de novo.  The Board finds that further development is necessary prior to appellate review.

With the current appeal, the Veteran was afforded a VA examination to evaluate his right hip in March 2013.  The VA examiner diagnosed the Veteran with fracture acetabulum dated back to March 2007.  The VA examiner opined the Veteran's right hip condition is less likely than not caused by the claimed in-service injury.  The examiner reasoned that the Veteran fell in January 1991, but he did not complain of right hip pain again until 2007.  Thus, he concluded there was no residual from the in-service fall.  In regards to secondary service connection, the examiner opined the Veteran's right hip condition is less likely than not proximately due to or the result of the Veteran's service-connected left knee disability.  The examiner reasoned that the records indicate there was an acute right hip fracture in 2007, but the records do not support that the Veteran's left knee disability is related to the hip fracture.  

The Board finds that the VA examiner's opinion is inadequate.  The examiner did not provide an opinion as to whether the Veteran's right hip disability is aggravated by his left knee disability.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.  There is no medical opinion in the record addressing this issue.  In light of the foregoing, an additional VA examination should be obtained to address whether the Veteran's right hip disability is aggravated by his service-connected left knee disability.  

Concerning the claim for a compensable rating for chronic maxillary sinusitis, the last VA examination for the disability was in March 2011.  The Veteran has alleged that there has been a change in his condition since the March 2011 examination as he had a tonsillectomy in September 2013.  This evidence renders an additional VA examination necessary to evaluate the severity of the Veteran's chronic maxillary sinusitis. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from January 2017 onward.
2.  With any needed assistance from the Veteran, obtain any identified outstanding private treatment records.

3.  After completing the development requested in items 1 and 2, schedule the Veteran for an appropriate VA examination before an examiner who has not previously examined the Veteran to determine the nature, extent, and etiology of any right hip disability.  

After completing all indicated tests and studies, the examiner is to answer the following questions:

A)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed right hip disability, to include a fracture of the right hip and degenerative joint disease, is related to the Veteran's service, to include a fall in January 1991?

B)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed right hip disability to include a fracture of the right hip and degenerative joint disease, was caused by the Veteran's service-connected left knee disability?

C)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed right hip disability, to include a fracture of the right hip and degenerative joint disease, was aggravated (that is, any increase in severity beyond the natural progress of the condition as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected left knee disability?  

If the Veteran's current right hip disability has been aggravated by his service-connected left knee disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the development requested in items 1 and 2, schedule the Veteran for an appropriate VA examination with the appropriate expert to expert to determine the severity of his service-connected chronic maxillary sinusitis.  His electronic claims file must be made available to the examiner for review in connection with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail.  

5.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


